Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
	This action is in response to the papers filed March 5, 2021. 

Amendments
Applicant's response and amendments, filed March 5, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-11 and 13-22, and amended Claim 12. 

Rejoinder
1. 	Claim 12 is allowed. The restriction requirement between IGF-1 SEQ ID NO species, miRNA target SEQ ID NO species, and vector SEQ ID NO species, as set forth in the Office action mailed on November 26, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

2. 	The following is an Examiner’s statement of reasons for allowance: 
With respect to Claim 12, recombinant AAV viral expression vectors comprising the nucleotide sequence of SEQ ID NO:30 or SEQ ID NO:31 are free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
This application is a 371 of PCT/EP2015/078878 filed December 7, 2015. Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of the foreign patent application EPO 14196536.8 filed December 5, 2014 is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on January 8, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Conclusion
3. 	Claim 12 is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633